DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/22.
Applicant’s election without traverse of claims 1-13 in the reply filed on 10/17/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3, 6 and 8-13 recite a broad recitation, and the claims also recite narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al. (WO 2013/080546) in view of Pucci (US 5,356,990).
Regarding claim 1, Sekiya discloses a heat shrinkable multi-layer film (para (00171), comprising:  an outer layer comprising at least one of polyethylene terephthalate, polyamide, or polypropylene (para (0018): superficial layer includes at least a surface layer... the surface layer contains a polyolefin-based resin. The polyolefin-based resin includes, for example, low-density polyethylene (LDPE), medium density polyethylene (MDPE), polypropylene (PP)...); an inner layer comprising at least one of a polyolefin copolymer, a plastomer, an elastomer, or a terpolymer (para (0025): superficial layer preferably further includes an intermediate layer Tl between the surface layer and the gas barrier layer intermediate layer TI preferably…contains a polyolefin-based resin. The polyolefin-based resin exemplified in the surface layer can be used, and in terms of stretchability, adhesiveness to the surface layer, and transparency, it is particularly preferable to use an ethylene-polar comonomer copolymer such as an EVA, an ethylene-alkyl acrylate having a carbon number of 1 to 4, an ethylene-methacrylic acid copolymer and an ethylene-methacrylic acid unsaturated carboxylic acid copolymer, or an ionomer); a barrier layer comprising ethylene vinyl alcohol (para (0034): gas barrier layer serves to suppress transmission of oxygen, water vapor, and so on and prevent deterioration of contents. The gas barrier layer contains, as a gas barrier resin, a polyvinylidene chloride (PVDC)­based resin or an ethylene-vinyl alcohol copolymer (EVOH)); and a sealant layer comprising a sealant material (para [0043]: inner layer contains at least a seal layer); wherein the multi-layer film comprises an orientation factor of between about 2.0 and about 3.5 in the machine direction and between about 2.8 and about 4.0 in the cross-machine direction, wherein the multi-layer film is oriented at a temperature that is between about 85C and about 120C (para [0064]):, the temperature at which the non-stretched laminate is heated is preferably 70 to 95C, more preferably 75 to 90C... stretching ratio is preferably 2 to 4 times in each of the directions of MD and TD). 
Sekiya does not specifically disclose the barrier layer comprises an acid modified polyolefin but does disclose the use of an acid modified polyolefin in an adjacent adhesive layer (para (0028), (0041): adhesive layer SI as a layer adjacent to the gas barrier layer... adhesive layer SI preferably contains, for example, an adhesive resin such as an ethylene-polar comonomer copolymer and an acid-modified polyolefin).  
Pucci discloses a barrier film (abstract; col 2, In 5-6: the poly(ethylene vinyl alcohol) exists as a continuous phase and the modified polyolefin exists as discrete domains dispersed therein. Such blended compositions have gas barrier properties comparable to homogeneous poly(ethylene vinyl alcohol)) comprising ethylene vinyl alcohol and an acid modified polyolefin (col 3, In 5-15: of most interest, herein, are systems in which one of the polymers, particularly the lower melting temperature polymer, is internally chemically modified so as to provide a stable surface interface with the other polymer. One way of compatibilizing polyolefins with more polar polymers, such as EVOH or nylon, is to modify the polyolefin to give the polyolefin carboxylic acid (or carboxylic acid anhydride) functionality. For example, an unsaturated acid or unsaturated acid anhydride, such as maleic acid or maleic acid anhydride, may be graft polymerized to the polyolefin).  Sekiya also discloses that EVOH/polyolefin blends improve mechanical characteristics relative to homogeneous EVOH (column 7, lines 6-16)
Therefore it would have been obvious to one of the ordinary skill at the time applicant’s invention was made to have provided a barrier layer comprising a ethylene-vinyl alcohol and an acid modified polyolefin in Sekiya in order to provide improved mechanical characteristics as taught or suggested by Pucci.
Regarding claim 2, Sekiya discloses wherein the inner layer comprises at least one of a polyolefin plastomer, a polyolefin elastomer, a polyolefin terpolymer, an ionomer, or ethylene vinyl acetate (para [0025]): superficial layer preferably further includes an intermediate layer Tl between the surface layer and the gas barrier layer... intermediate layer TI preferably contains a polyolefin-based resin. The polyolefin-based resin exemplified in the surface layer can be used, and in terms of stretchability, adhesiveness to the surface layer, and transparency, it is particularly preferable to use an ethylene­polar comonomer copolymer such as an EVA, an ethylene-alkyl acrylate having a carbon number of 1 to 4, an ethylene-methacrylic acid copolymer and an ethylene-methacrylic acid unsaturated carboxylic acid copolymer, or an ionomer). 
Regarding claim 3, Sekiya discloses wherein the multi-layer film comprises ethylene vinyl acetate comprising between about 5% and about 50%, between about 7.5% and about 40%, between about 7.5% and about 30%, between about 7.5% and about 25%, between about 7.5% and about 20%, between about 10% and about 20%, or between about 10% and about 18% by weight of vinyl acetate (para (0070): the intermediate layer Tl formation layer... prepared by blending 5% by mass of MB-1 with an ethylene-vinyl acetate copolymer (Evaflex V430RC, manufactured by DU PONT-MISTUI POLYCHEMICALS CO., LTD., vinyl acetate content: 19 mol%).
Regarding claim 4, Sekiya discloses wherein the inner layer comprises a plastomer comprising propylene-ethylene or a derivative thereof (para (0025]: intermediate layer T1 contains the softener…the softener includes a polyolefin-based elastomer such as an ethylene-alpha-olefin copolymer and a propylene-alpha-olefin copolymer (plastomers).
Regarding claim 5, Sekiya discloses wherein the barrier layer comprises a blend of ethylene vinyl alcohol and an acid modified maleic anhydride grafted ethylene alpha olefin copolymer (col 3, In 5-15: of most interest, herein, are systems in which one of the polymers, particularly the lower melting temperature polymer, is internally chemically modified so as to provide a stable surface interface with the other polymer. One way of compatibilizing polyolefins with more polar polymers, such as EVOH or nylon, is to modify the polyolefin to give the polyolefin carboxylic acid (or carboxylic acid anhydride) functionality. For example, an unsaturated acid or unsaturated acid anhydride, such as maleic acid or maleic acid anhydride, may be graft polymerized to the polyolefin). While neither Kureha nor Pucci explicitly discloses ethylene alpha olefin it would have been obvious to one of ordinary skill in the art to have optimized the ethylene polyolefin to ethylene alpha olefin, based on routine experimentation, to provide commonly used form or ethylene olefin polymer.
Regarding claim 6, neither Sekiya nor Pucci specifically discloses wherein the barrier layer comprises between about 1% and about 15%, between about 1 % and about 10%, or between about 3% and about 8% by volume of acid modified maleic anhydride grafted ethylene alpha olefin copolymer (Pucci discloses 45 to 65 percent maleic anhydride grafted ethylene olefin copolymer).  However, discovering the workable or optimum range for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have optimized the barrier layer comprises between about 1 % and about 15%, between about 1 % and about 10%, or between about 3% and about 8% by volume of acid modified maleic anhydride grafted ethylene alpha olefin copolymer, based on routine experimentation, to optimize the resulting gas barrier properties of the layer.
Regarding claim 7, neither Sekiya nor Pucci specifically discloses wherein the barrier layer comprises an acid modified polyolefin having a melt flow rate of between about 1.2 and about 1.8 g/10min at 190 degrees C/2.16 kg as determined by ASTM D1238.  However, discovering the workable or optimum range for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have provided wherein the barrier layer comprises an acid modified polyolefin having a melt flow rate of between about 1.2 and about 1.8 g/10min at 190 degrees C/2.16 kg as determined by ASTM D1238 in order to provide improved mechanical properties.
Regarding claim 8, Sekiya discloses wherein the multi-layer film is devoid of a polyamide (since no layer contains polyamide).
Regarding claims 9-10, Sekiya discloses wherein the multi-layer film is heat shrinkable in each of the cross-machine and machine directions by between about 30% and about 80%, between about 35% and about 75%, between about 40% and about 70%, between about 45% and about 70%, between about 45% and about 65%, or between about 50% and about 65%, at 200 °F (paragraph [0057])), wherein the multi-layer film comprises an orientation factor of between about 2.0 and about 3.5, between about 2.2 and about 3.3, between about 2.4 and about 3.0, or between about 2.4 and about 2.8 in the machine direction and between about 2.8 and about 4.0, between about 3.0 and about 4.0, between about 3.2 and about 3.8, or between about 3.4 and about 3.6 in the cross-machine direction (paragraph [0064]).
Regarding claim 11, neither Sekiya nor Pucci specifically discloses wherein the multi-layer film comprises a gloss of between about 85% and about 100%, or between about 88% and about 95%, measured in accordance with ASTM D-2457.  However, discovering the workable or optimum range for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to have provided wherein the multi-layer film comprises a gloss of between about 85% and about 100%, or between about 88% and about 95%, measured in accordance with ASTM D-2457 in order to provide improved aesthetics for the consumer, especially since Sekiya suggests high gloss (paragraphs [0006, 0010, 0018, 0025].
Regarding claim 12, neither Sekiya nor Pucci specifically discloses wherein the multi-layer film comprises a haze of between about 5% and about 10%, or between about 6% and about 8%, measured in accordance with ASTM D1003.  However, discovering the workable or optimum range for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to have provided wherein the multi-layer film comprises a haze of between about 5% and about 10%, or between about 6% and about 8%, measured in accordance with ASTM D1003 in order to provide improved aesthetics for the consumer, especially since Sekiya suggests low haze (paragraphs [0056, 0111], Table 6).
Regarding claim 13, neither Sekiya nor Pucci specifically discloses wherein the multi-layer film comprises a peak seal strength of between about 8 Ibs and about 15 Ibs, or between about 10 Ibs and about 13 lbs, measured in accordance with ASTM F-88.  However, discovering the workable or optimum range for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have provided wherein the multi-layer film comprises a peak seal strength of between about 8 Ibs and about 15 Ibs, or between about 10 Ibs and about 13 lbs, measured in accordance with ASTM F-88 in order to prevent air from entering the package (see paragraph [0058]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/389,067 in view of Pucci (US 5,356,990).
Claims 1-20 of copending Application No. 15/389,067 substantially recites applicant’s heat shrinkable multi-layer film.  Claims 1-20 of copending Application No. 15/389,067 do not specifically disclose the barrier layer comprises an acid modified polyolefin but does disclose the use of an acid modified polyolefin in an adjacent adhesive layer (para (0028), (0041): adhesive layer SI as a layer adjacent to the gas barrier layer... adhesive layer SI preferably contains, for example, an adhesive resin such as an ethylene-polar comonomer copolymer and an acid-modified polyolefin).  
Pucci discloses a barrier film (abstract; col 2, In 5-6: the poly(ethylene vinyl alcohol) exists as a continuous phase and the modified polyolefin exists as discrete domains dispersed therein. Such blended compositions have gas barrier properties comparable to homogeneous poly(ethylene vinyl alcohol)) comprising ethylene vinyl alcohol and an acid modified polyolefin (col 3, In 5-15: of most interest, herein, are systems in which one of the polymers, particularly the lower melting temperature polymer, is internally chemically modified so as to provide a stable surface interface with the other polymer. One way of compatibilizing polyolefins with more polar polymers, such as EVOH or nylon, is to modify the polyolefin to give the polyolefin carboxylic acid (or carboxylic acid anhydride) functionality. For example, an unsaturated acid or unsaturated acid anhydride, such as maleic acid or maleic acid anhydride, may be graft polymerized to the polyolefin).  Sekiya also discloses that EVOH/polyolefin blends improve mechanical characteristics relative to homogeneous EVOH (column 7, lines 6-16)
Therefore it would have been obvious to one of the ordinary skill at the time applicant’s invention was made to have provided a barrier layer comprising an ethylene-vinyl alcohol and an acid modified polyolefin in claims 1-20 of copending Application No. 15/389,067 in order to provide improved mechanical characteristics as taught or suggested by Pucci.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
November 2, 2022